DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed July 1, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Arimi Yamada on July 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4 has been replaced as following:
-- 4. An adjustment method of a particle acceleration system including an ion source that generates an ion, an accelerator that accelerates the ion, and a transporting unit that transports the ion from the ion source to the accelerator, the accelerator being provided outside the transporting unit, the adjustment method comprising: 
adjusting an attachment angle and an attachment position of the ion source, for attaching the ion source to the transporting unit, according to a species of the ion, so as to adjust a passage of the ion in the transporting unit,
wherein the ion source includes an electrode that supplies electrons, a deflection magnet that generates a magnetic field so as to lock the electrons, and a flow passage so as to introduce a gas molecule being capable of colliding with the electrons so that the ion is generated. -- .
Allowable Subject Matter
Claims 1-4 and 6 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Arai et al. and/or Tsukihara et al. to further includes, among other things, the specific of a particle acceleration system comprising a combination of an attachment angle and an attachment position of the ion source with respect to the transporting unit being adjusted according to a species of the ion and the ion source including an electrode that supplies electrons, a deflection magnet that generates a magnetic field so as to lock the electrons, and a flow passage so as to introduce a gas molecule being capable of colliding with the electrons so that the ion is generated as set forth in claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844